 
EXHIBIT 10.21
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2012 (the “Effective Date”) by and between CytRx Corporation, a
Delaware corporation (“Employer”), and Scott Geyer, an individual and resident
of the State of California (“Employee”).
 
WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1.           Employment.  Effective as of the Effective Date, Employer shall
continue to employ Employee, and Employee shall continue to serve, as Employer’s
Senior Vice President – Manufacturing on the terms set forth herein.
 
2.           Duties; Place of Employment.  Employee shall perform in a
professional and business-like manner, and to the best of his ability, the
duties described on Schedule 1 to this Agreement and such other duties as are
assigned to him from time to time by Employer’s President and Chief Executive
Officer.  Employee understands and agrees that his duties, title and authority
may be changed from time to time in the discretion of Employer’s President and
Chief Executive Officer.  Subject to the succeeding sentences, Employee’s
services hereunder shall be rendered at Employer’s corporate offices in Los
Angeles, California, except for travel when and as required in the performance
of Employee’s duties hereunder.  Employee generally shall be required to be
physically present, and to perform his services hereunder, at Employee’s
corporate headquarters not less than five business days per month, which shall
include each in-person meeting of Employer’s Board of Directors and at least one
senior management meeting per month.  Employee and Employer shall consult with
each other from time to time regarding the optimal scheduling of Employee’s time
at Employer’s corporate offices.  When not present at Employer’s corporate
offices, Employee shall make himself readily accessible to Employer by
telephone, via the Internet or other remote access, as Employer deems reasonably
necessary for the performance of Employee’s services hereunder.
 
3.           Time and Efforts.  Employee shall devote all of his business time,
efforts, attention and energies to Employer’s business and to discharge his
duties hereunder.
 
4.           Term.  The term (the “Term”) of Employee’s employment hereunder
shall commence on the Effective Date and shall expire on December 31, 2012,
unless sooner terminated in accordance with Section 6.  Neither Employer nor
Employee shall have any obligation to extend or renew this Agreement.  In the
event that Employer does not offer to extend or renew the Agreement, Employer
shall continue to pay Employee his salary as provided for in Section 5.1 during
the period commencing on the final date of the Term and ending on (a) June 30,
2013 or (b) the date of Employee’s re-employment with another employer,
whichever is earlier; provided that, as a condition to Employer’s obligations
under this sentence, Employee shall have executed and delivered to Employer a
Separation Agreement and General Release in the form attached hereto as
Exhibit A.  Employee shall notify Employer immediately in the event Employee
accepts such employment with another employer.
 

 
 

--------------------------------------------------------------------------------

 

5.           Compensation.  As the total consideration for Employee’s services
rendered hereunder, Employer shall pay or provide Employee the following
compensation and benefits:
 
5.1.           Salary.  Employee shall be entitled to receive an annual salary
of Three Hundred Thirty Thousand Dollars ($330,000), payable in accordance with
Employer’s normal payroll policies and procedures.
 
5.2.           Discretionary Bonus.  Employee also may be eligible for a bonus
from time to time for his services during the Term.  Employee’s eligibility to
receive a bonus, any determination to award Employee such a bonus and, if
awarded, the amount thereof, shall be in Employer’s sole discretion.
 
5.3.           Expense Reimbursement.  Employer shall reimburse Employee for
reasonable and necessary business expenses incurred by Employee in connection
with the performance of Employee’s duties in accordance with Employer’s usual
practices and policies in effect from time to time.  When Employee travels to
Employer’s corporate offices, Employer shall pay for reasonable lodging and
transportation (including flights), but shall not pay for food or other
incidentals.
 
5.4.           Vacation.  Employee shall be entitled to twenty business days of
vacation each year during the Term in accordance with Employer’s vacation policy
in effect from time to time.
 
5.5.           Employee Benefits.  Employee shall be eligible to participate in
any medical insurance and other employee benefits made available generally by
Employer to all of its employees under its group plans and employment policies
in effect during the Term.  Schedule 2 hereto sets forth a summary of such plans
and policies as currently in effect.  Employee acknowledges and agrees that, any
such plans or policies now or hereafter in effect may be modified or terminated
by Employer at any time in its discretion.
 
5.6.           Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 
6.           Termination.  This Agreement may be terminated as set forth in this
Section 6.
 

 
 

--------------------------------------------------------------------------------

 

6.1.           Termination by Employer for Cause.  Employer may terminate
Employee’s employment hereunder for “Cause” upon notice to Employee.  “Cause”
for this purpose shall mean any of the following:
 
(a)           Employee’s breach of any material term of this Agreement; provided
that the first occasion of any particular breach shall not constitute such Cause
unless Employee shall have previously received written notice from Employer
stating the nature of such breach and affording Employee at least ten days to
correct such breach;
 
(b)           Employee’s conviction of, or plea of guilty or nolo contendere to,
any misdemeanor, felony or other crime of moral turpitude;
 
(c)           Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
 
(d)           Employee’s continual failure or refusal to perform his material
duties as required under this Agreement after written notice from Employer
stating the nature of such failure or refusal and affording Employee at least
ten days to correct the same;
 
(e)           Employee’s act or omission that, in the reasonable determination
of Employer’s Board of Directors (or a Committee of the Board), indicates
alcohol or drug abuse by Employee; or
 
(f)           Employee’s act or personal conduct that, in the judgment of
Employer’s Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.
 
Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been earned or awarded Employee as provided in Section 5.2 prior
to such date.
 
6.2.           Termination by Employer without Cause.  Employer may also
terminate Employee’s employment without Cause upon ten days notice to
Employee.  Upon termination of Employee’s employment by Employer without Cause,
all compensation and benefits to Employee hereunder shall cease and Employee
shall be entitled to (a) payment of (1) any accrued but unpaid salary and unused
vacation as of the date of such termination as required by California law, which
shall be due and payable upon the effective date of such termination, and (2) an
amount, which shall be due and payable within ten days following the effective
date of such termination, equal to six months’ salary as provided in
Section 5.1, and (b) continued participation, at Employer’s cost and expense,
for a period of six months following such termination, in any Employer-sponsored
group benefit plans in which Employee was participating as of the date of
termination, provided that, as a condition to Employer’s obligations under
Section 6.2(a)(2) and 6.2(b), Employee shall have executed and delivered to
Employer a Separation Agreement and General Release in the form attached hereto
as Exhibit A.
 

 
 

--------------------------------------------------------------------------------

 

6.3.           Death or Disability.  Employee’s employment will terminate
automatically in the event of Employee’s death or upon notice from Employer in
event of his permanent disability.  Employee’s “permanent disability” shall have
the meaning ascribed to such term in any policy of disability insurance
maintained by Employer (or by Employee, as the case may be) with respect to
Employee or, if no such policy is then in effect, shall mean Employee’s
inability to fully perform his duties hereunder for any period of at least
75 consecutive days or for a total of 90 days, whether or not consecutive.  Upon
termination of Employee’s employment as aforesaid, all compensation and benefits
to Employee hereunder shall cease and Employer shall pay to the Employee’s heirs
or personal representatives, not later than ten days after the date of
termination, any accrued but unpaid salary and unused vacation as of the date of
such termination as required by California law.
 
7.           Confidentiality.  While this Agreement is in effect and for a
period of five years thereafter, Employee shall hold and keep secret and
confidential all “trade secrets” (within the meaning of applicable law) and
other confidential or proprietary information of Employer and shall use such
information only in the course of performing Employee’s duties hereunder;
provided, however, that with respect to trade secrets, Employee shall hold and
keep secret and confidential such trade secrets for so long as they remain trade
secrets under applicable law.  Employee shall maintain in trust all such trade
secrets or other confidential or proprietary information, as Employer’s
property, including, but not limited to, all documents concerning Employer’s
business, including Employee’s work papers, telephone directories, customer
information and notes, and any and all copies thereof in Employee’s possession
or under Employee’s control.  Upon the expiration or earlier termination of
Employee’s employment with Employer, or upon request by Employer, Employee shall
deliver to Employer all such documents belonging to Employer, including any and
all copies in Employee’s possession or under Employee’s control.
 
8.           Equitable Remedies; Injunctive Relief.  Employee hereby
acknowledges and agrees that monetary damages are inadequate to fully compensate
Employer for the damages that would result from a breach or threatened breach of
Section 7 of this Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith.  This provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.
 
9.           Indemnification; Insurance.  Employer and Employee acknowledge
that, as the Senior Vice President – Manufacturing of the Employer, Employee
shall be a corporate officer of Employer and, as such, Employee shall be
entitled to indemnification to the full extent provided by Employer to its
officers, directors and agents under the Employer’s Certificate of Incorporation
and Bylaws as in effect as of the date of this Agreement.  Subject to his
insurability thereunder, effective the Effective Date, Employer shall add
Employee as an additional insured under its current policy of directors and
officers liability insurance and shall use commercially reasonable efforts to
continue to insure Employee thereunder, or under any replacement policies in
effect from time to time, during the Term.
 

 
 

--------------------------------------------------------------------------------

 

10.           Severable Provisions.  The provisions of this Agreement are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.
 
11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon Employer, its successors and assigns and Employee
and his heirs and representatives; provided, however, that neither party may
assign this Agreement without the prior written consent of the other party.
 
12.           Entire Agreement.  This Agreement contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof.  Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
 
13.           Amendment.  No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto and unless such writing
is made by an executive officer of Employer (other than Employee).  The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.
 
14.           Governing Law.  This Agreement is and shall be governed and
construed in accordance with the laws of the State of California without giving
effect to California’s choice-of-law rules.
 
15.           Notice.  All notices and other communications under this Agreement
shall be in writing and mailed, telecopied (in case of notice to Employer only)
or delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
 
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile:                  (310) 826-5529
Attention:                  Chief Executive Officer
 
If to Employee:
 
 



 

 
 

--------------------------------------------------------------------------------

 

16.           Survival.  Sections 7 through 16, 18 and 19 shall survive the
expiration or termination of this Agreement.
 
17.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same agreement.  A counterpart executed and
transmitted by facsimile shall have the same force and effect as an originally
executed counterpart.
 
18.           Attorney’s Fees.  In any action or proceeding to construe or
enforce any provision of this Agreement the prevailing party shall be entitled
to recover its or his reasonable attorneys’ fees and other costs of suit (up to
a maximum of $15,000) in addition to any other recoveries.
 
19.           No Interpretation of Ambiguities Against Drafting Party.  This
Agreement has been negotiated at arm's length between persons knowledgeable in
the matters dealt with herein.  In addition, each party has been represented by
experienced and knowledgeable legal counsel.  Accordingly, the parties agree
that any rule of law, including, but not limited to, California Civil Code
Section 1654 or any other statutes, legal decisions, or common law principles of
similar effect, that would require interpretation of any ambiguities in this
Agreement against the party that has drafted it, is of no application and is
hereby expressly waived.  The provisions of this Agreement shall be interpreted
in a reasonable manner to effect the intentions of the parties hereto.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

 
“EMPLOYER”
 
CytRx Corporation
 
 
By: /s/ Steven A. Kriegsman
Steven A. Kriegsman
President & Chief Executive Officer
 
“EMPLOYEE”
 
 
/s/ Scott Geyer
Scott Geyer



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims is made as of _________, 20__ (“General
Release”), by and between Scott Geyer (“Executive”) and CytRx Corporation, a
Delaware corporation (the “Company”), with reference to the following facts:
 
WHEREAS, this General Release is provided for in, and is in furtherance of, the
Employment Agreement, dated as of January 1, 2012, between the Company and
Executive (the “Employment Agreement”);
 
WHEREAS, Executive desires to execute and deliver to the Company this General
Release in consideration of the Company’s providing Executive with certain
severance benefits pursuant to Section 6.2 of the Employment Agreement; and
 
WHEREAS, Executive and the Company intend that this General Release shall be in
full satisfaction of any and all obligations described in this General Release
owed to Executive by the Company, except as expressly provided in this General
Release.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, Executive and the Company agree as follows:
 
1.           Executive, for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Executive, if any (collectively, “Releasers”), does hereby
release, waive, and forever discharge the Company and each of its agents,
subsidiaries, parents, affiliates, related organizations, employees, officers,
directors, attorneys, successors, and assigns (collectively, the “Releasees”)
from, and does fully waive any obligations of Releasees to Releasers for, any
and all liability, actions, charges, causes of action, obligations, demands,
damages, or claims for relief, remuneration, sums of money, accounts or expenses
(including attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or which hereafter
may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to: (a) Executive’s
employment with and services to the Company or any of its affiliates; (b) the
termination of Executive’s employment with and services to the Company and any
of its affiliates; or (c) any event whatsoever occurring on or prior to the date
of this General Release.  The foregoing release and discharge, waiver and
covenant not to sue includes, but is not limited to, all claims and any
obligations or causes of action arising from such claims, under common law
including, but not limited to, wrongful or retaliatory discharge, breach of
contract (including but not limited to any claims under any employment agreement
between Executive, on the one hand, and the Company or its affiliates, on the
other hand) and any action arising in tort including, but not limited to, libel,
slander, defamation or intentional infliction of emotional distress, and claims
under any federal, state or local statute including the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations
Act, the Fair Labor Standards Act, the Employee Retirement Income Security Act,
the
 

 
 

--------------------------------------------------------------------------------

 

Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act or the discrimination or employment laws of any
state or municipality, and any claims under any express or implied contract
which Releasers may claim existed with Releasees.  This also includes, but is
not limited to, a release of any claims for wrongful discharge and all claims
for alleged physical or personal injury, emotional distress relating to or
arising out of Executive’s employment with or services to the Company or any of
its affiliates or the termination of that employment or those services; and any
claims under the Worker Adjustment and Retraining Notification Act, California
Labor Code Section 1400 et seq. or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions.  This
release and waiver does not apply to: (i) the Executive’s rights to receive the
compensation and benefits provided for in Section 6.2 of the Employment
Agreement: or (ii) Executive’s rights under any stock option agreement between
Executive and the Company.
 
2.           Executive understands and agrees that he is expressly waiving all
rights afforded by Section 1542 of the Civil Code of the State of California
(“Section 1542”) with respect to the Releasees.  Section 1542 states as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Executive understands and agrees that
this General Release is intended to include all claims, if any, which Executive
may have and which he does not now know or suspect to exist in his favor against
the Releasees and Executive understands and agrees that this Agreement
extinguishes those claims.
 
3.           Excluded from this General Release and waiver are any claims which
cannot be waived by law, including but not limited to the right to participate
in an investigation conducted by certain government agencies.  Executive,
however, waives Executive’s right to any monetary recovery should any agency
(such as the Equal Employment Opportunity Commission or the California
Department of Fair Employment and Housing) pursue any claims on Executive’s
behalf.  Executive represents and warrants that Executive has not filed any
complaint, charge or lawsuit against the Releasees with any government agency or
any court.
 
4.           Executive agrees never to seek personal recovery from Releasees in
any forum for any claim covered by the above waiver and release language, except
that Executive may bring a claim under the ADEA to challenge this General
Release.  Nothing in this General Release is intended to reflect any party’s
belief that Executive’s waiver of claims under ADEA is invalid or unenforceable,
it being the intent of the parties that such claims are waived.
 

 
 

--------------------------------------------------------------------------------

 

5.           Executive acknowledges and recites that:
 
Executive has executed this General Release knowingly and voluntarily;
 
Executive has read and understands this General Release in its entirety;
 
Executive acknowledges that he has been advised by his own legal counsel and has
sought such other advice as he wishes with respect to the terms of this General
Release before executing it;
 
Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
 
Executive has not sold, assigned, transferred or conveyed any claim, demand,
right, action, suit, cause of action or other interest that is the subject
matter of this General Release.
 
6.           This General Release shall be governed by the internal laws (and
not the choice of laws) of the State of California, except for the application
of preemptive Federal law.
 
7.           Executive acknowledges that he is waiving his rights under the ADEA
and the Older Worker's Benefit Protection Act and therefore, in compliance with
those statutes, acknowledges the following:
 
Executive acknowledges that he has been provided a minimum of twenty-one (21)
calendar days after receipt of this Agreement to consider whether to sign it;
 
Executive acknowledges that he shall have seven days from the date he executes
this General Release to revoke his waiver and release of any ADEA claims only
(but not his waiver or release hereunder of other claims) by providing written
notice of the revocation to the Company, and that, in the event of such
revocation, the provisions of clauses (a)(2) and (b) of Section 6.2 of the
Employment Agreement shall thereupon become null and void and the Company shall
be entitled to a return from Executive of all payments to Executive pursuant to
such clauses;
 
Executive acknowledges that this waiver and release does not apply to any rights
or claims that may arise under ADEA after the effective date of this Agreement;
and
 
Executive acknowledges that the consideration given in exchange for this waiver
and release Agreement is in addition to anything of value to which he was
already entitled.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
Dated:               ___________________, 20__
 
Scott Geyer



 